Title: James Madison to S. Yorke Atlee, 30 June 1835
From: Madison, James
To: Atlee, S. Yorke


                        
                            
                                Dr. Sir.
                            
                            
                                
                                June 30. 1835.
                            
                        
                        
                        I have received your letter of the 3. Instant.
                        My handwriting is now so varied by the effect of rheumatism on my fingers that it may be best to comply with
                            your request by its ordinary character when in health, of which the enclosed is a specimen.
                        I well recollect your father as a cotemporary in public service, and the personal respectability which he
                            combined with that of his representative trust. with friendly respects
                        My birth was on the 5th of March 1751 (0.S.) in the County of King George on the river Rappahannock opposite to the town of
                            Port-Royal.
                        
                    